UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

____________________________
                               )
INDIRA RIOS,                   )
                               )
           Plaintiff,          )
                               )
           v.                  )    Civil Action No. 12-1065 (RWR)
                               )
ABC IMAGING OF WASHINGTON,     )
INC., et al.,                  )
                               )
          Defendants.          )
____________________________   )

                         MEMORANDUM ORDER

     Pro se plaintiff Indira Rios filed an eleven-count amended

complaint in the Superior Court of the District of Columbia

against ABC Imaging of Washington, Inc. (“ABC Imaging”) and Wahib

Abdullahi in his capacity as Vice President of Operations at ABC

Imaging, alleging employment discrimination, sexual harassment,

and retaliation in violation of Title VII of the Civil Rights Act

of 1964, 42 U.S.C. § 2000e et seq., and the District of Columbia

Human Rights Act, D.C. Code § 2-1401.01 et seq., and unpaid

overtime wages in violation of the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq., and the District of Columbia

Wage Payment and Wage Collection Law, D.C. Code §§ 32-1301 to

-1310.   Rios also recited numerous common law causes of action.

     The defendants removed the case to the U.S. District Court

for the District of Columbia on the basis of federal question

jurisdiction under 28 U.S.C. § 1331.   The plaintiff has moved to
                                -2-

remand this case to the Superior Court arguing that, at its core,

her suit is a demand for unpaid wages owed to her under D.C. law

and this court lacks diversity jurisdiction under 28 U.S.C.

§ 1332.   The defendants oppose the motion.   They argue that since

this case originally could have been brought in the U.S. District

Court for the District of Columbia because this court has federal

question jurisdiction over the plaintiff’s Title VII and FLSA

claims and supplemental jurisdiction over the plaintiff’s related

common and state law claims, the case was removable.   Because the

defendants have demonstrated that this court has subject matter

jurisdiction over the action, the motion to remand will be

denied.

     A state court defendant may seek to remove an eligible

action to the federal district court for the district in which

the action is pending.   28 U.S.C. § 1441(a); see also Lindsay v.

Gov’t Emps. Ins. Co., 448 F.3d 416, 422 (D.C. Cir. 2006).     “The

party seeking removal of an action bears the burden of proving

that jurisdiction exists in federal court.”   Downey v. Ambassador

Dev., LLC, 568 F. Supp. 2d 28, 30 (D.D.C. 2008).

     For an action to be eligible for removal, the district court

must have subject matter jurisdiction over it.   A district court

has “original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.”    28 U.S.C.

§ 1331.   “‘The presence or absence of federal question
                                 -3-

jurisdiction is governed by the well-pleaded complaint rule,

which provides that federal jurisdiction exists only when a

federal question is presented on the face of the plaintiff’s

properly pleaded complaint.’”   Int’l Union of Bricklayers &

Allied Craftworkers v. Ins. Co. of the West, 366 F. Supp. 2d 33,

36 (D.D.C. 2005) (quoting Caterpillar Inc. v. Williams, 482 U.S.

386, 392 (1987)).    A plaintiff’s claims under Title VII and the

FLSA arise under the laws of the United States.   See Borg-Warner

Protective Servs. Corp. v. EEOC, 245 F.3d 831, 834 (D.C. Cir.

2001); Encinas v. J.J. Drywall Corp., 265 F.R.D. 3, 7 n.2 (D.D.C.

2010).

     The presence of plaintiff’s D.C. Code and common law claims

does not warrant remanding the case.   “[I]n any civil action of

which the district courts have original jurisdiction, the

district courts shall have supplemental jurisdiction over all

other claims that are so related to claims in the action within

such original jurisdiction that they form part of the same case

or controversy[.]”   28 U.S.C. § 1367(a).   However, a district

court may decline to exercise supplemental jurisdiction when the

state law claims substantially predominate over claims over which

the district court has original jurisdiction.   Lindsay, 448 F.3d

at 421 & n.7, 425 (citing 28 U.S.C. § 1367(c)(2)).

     Here, all of Rios’s state law claims appear to form part of

the same case or controversy that arises under her federal law
                                 -4-

claims.    As such, this court has supplemental jurisdiction over

her state law claims.    In addition, in each of her eleven counts,

Rios alleges that the defendants violated Title VII and the

FLSA.1    Her state law claims, then, do not predominate over her

federal law claims.    Accordingly, it is hereby

     ORDERED that plaintiff’s motion [4] to remand the case be,

and hereby is, DENIED.

     SIGNED this 31st day of October, 2012.


                                              /s/
                                       RICHARD W. ROBERTS
                                       United States District Judge




1
  Although Rios’s specific allegations under each federal statute
are unclear, the claims still arise under federal law and thus
this court still has jurisdiction over this action. See Haddon
v. Walters, 43 F.3d 1488, 1490–91 (D.C. Cir. 1995); see also Bell
v. Hood, 327 U.S. 678, 682 (1946) (“Jurisdiction . . . is not
defeated . . . by the possibility that the averments might fail
to state a cause of action on which petitioners could actually
recover. For it is well settled that the failure to state a
proper cause of action calls for a judgment on the merits and not
for a dismissal for want of jurisdiction.”).